UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 13, 2012 COFFEE HOLDING CO., INC. (Exact name of registrant as specified in its charter) Nevada 001-32491 11-2238111 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 3475 Victory Boulevard, Staten Island, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (718) 832-0800 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On February 13, 2012, Coffee Holding Co., Inc. (the “Company”) extended the term of its financing agreement with Sterling National Bank (“Sterling”) until February 17, 2014.In addition, the interest rate on the credit facility was reduced to the Wall Street Journal Prime rate, (which is currently 3.25%) plus one percent (1%), effective as of February 12, 2012. The press release announcing the extended credit facility with Sterling is attached hereto as Exhibit 99.1. 99.1 Press release, dated February 16, 2012, issued by Coffee Holding entitled “Coffee Holding Co., Inc. Announces Extension of Credit Facility Term and Reduction of Interest Rate” SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COFFEE HOLDING CO., INC. Date:February 16, 2012 By: /s/Andrew Gordon Name:Andrew Gordon Title:President and Chief Executive Officer EXHIBIT INDEX Exhibit No. Description 99.1 Press release, dated February 16, 2012, issued by Coffee Holding entitled “Coffee Holding Co., Inc. Announces Extension of Credit Facility Term and Reduction of Interest Rate”
